UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
CARMEN MENDEZ,

        Plaintiff,
                                               MEMORANDUM & ORDER
              -against-
                                               18-CV-05894(KAM)(LB)
NYC DEPARTMENT OF EDUCATION,

       Defendant.
----------------------------------X
MATSUMOTO, United States District Judge:

            Plaintiff Carmen Mendez, a former New York City

schoolteacher, filed the pro se complaint initiating this action

on October 18, 2018.      (ECF No. 1, Compl.)      She alleges her

school’s principal subjected her to harassment and criminal

conduct but, rather than addressing the principal’s actions, the

New York City Department of Education (“DOE”) disciplined her

instead.    (Id. 4-5.)1    Plaintiff seeks $5 million in damages for

violations of her Sixth and Eighth Amendment rights, which she

alleges resulted in a loss of employment, loss of life

insurance, pension, and social security benefits, and “los[s] of

dignity.”    (Id. 5.)

            The DOE served plaintiff with a motion to dismiss the

complaint pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure on March 1, 2019.         (ECF No. 16-6, Memorandum of



1     Citations to the complaint track the pagination of the court’s
electronic filing system.


                                      1
Law in Support of Defendant’s Motion to Dismiss (“Mot.”).)

Plaintiff opposed defendant’s motion to dismiss on March 28,

2019, (ECF No. 17, Plaintiff’s Affidavit/Affirmation in

Opposition to Defendant’s Motion (“Opp.”)), and defendant

replied on April 15, 2019.   (ECF No. 18, Reply.)    For the

reasons set forth below, the court grants the defendant’s motion

and dismisses plaintiff’s complaint in its entirety.

                             BACKGROUND

         The following facts are drawn exclusively from

plaintiff’s complaint, which the court presumes to be true for

purposes of a motion to dismiss.     See Glob. Network Commc'ns,

Inc. v. City of New York, 458 F.3d 150, 154 (2d Cir. 2006)

(citing Allaire Corp. v. Okumus, 433 F.3d 248, 249–50 (2d Cir.

2006)) (for a 12(b)(6) “motion, we are constrained to accept as

true the factual allegations contained in the complaint and draw

all inferences in plaintiff’s favor.”).     The court may also

consider documents that the plaintiff relied on in bringing suit

and that are either in the plaintiff’s possession or that the

plaintiff knew of when bringing suit.     Chambers v. Time Warner,

Inc., 282 F.3d 147, 153 (2d Cir. 2002); Brass v. Am. Film

Techs., Inc., 987 F.2d 142, 150 (2d Cir. 1993); Cortec Indus.,

Inc. v. Sum Holding L.P., 949 F.2d 42, 47–48 (2d Cir. 1991),

cert. denied, 503 U.S. 960 (1992).




                                 2
I.     The Complaint

           Plaintiff’s allegations are sparse.    She alleges the

DOE:

           allowed Principal Avila to commit crimes against me.
           Including, but not limited, keeping me from further
           [sic] my education, harassment, conspiracy, demining
           [sic] my nationality among others. Also, NYDOE has a
           practice to write derogatory message to all employees
           who have been rightly or wrongly accused of any offense.
           The message is too broad and does not indicate the
           offense the employees committed (exhibit 1). Therefore,
           it violates Amendment VIII of the Constitution of the
           United States of America because it leaves people
           unemployable. The department also has a policy to ask
           employees to request a nomination letter from possible
           employers in order to remove the message.       However,
           employers want the removal of the message before giving
           a nomination of employment.

(Compl. 8 (emphasis in original).)

           Plaintiff “want[s] the message modified to indicate

the offense the employee committed.”   (Id.)     The “message”

apparently refers to the contents of “Exhibit 1,” a 1-page

screenshot from the “NYCAPS” DOE personnel database.     (Id. 7.)

The screenshot displays a notice under plaintiff’s name, which

states “[t]his employee has an active problem code,” without

further description.   (Id.)   Plaintiff invokes the Sixth

Amendment of the United States Constitution as a basis for

federal question jurisdiction, (id. 4), though the complaint

itself does not assert how plaintiff’s constitutional rights

were violated in this respect.   The court nonetheless construes




                                 3
 plaintiff’s reference to the Sixth Amendment as asserting a

 cause of action for violation of her Sixth Amendment rights.

           Plaintiff filed well over 100 pages of exhibits with

 her complaint, including the records of her disciplinary

 proceedings.    Because the complaint relies on these documents,

 the court considers them incorporated by reference.

 II.   Performance Issues

           On September 4, 2001, the DOE appointed plaintiff to

 be a teacher and assigned her to PS/IS 328 in Brooklyn.       (Compl.

 7, 27.)   In 2003, Douglas Avila was appointed the Principal of

 PS/IS 328.     (Id. 27.)   In 2004, he assigned plaintiff to a

 second-grade class.    (Id. 28.)   Principal Avila observed

 plaintiff’s classroom performance twice near the end of the

 2004-2005 school year, and then again at the beginning of the

 2005-2006 school year.     (Id. 29.)   Avila rated each lesson he

 observed as unsatisfactory and gave plaintiff an unsatisfactory

 rating for the 2004-2005, 2005-2006, and 2006-2007 school years.

 (Id.)   In addition, Assistant Principal Sonja Webber-Bey

 observed plaintiff’s classroom four times in 2004-2005, four

 times in 2005-2006, and twice in 2006-2007, and likewise gave

 plaintiff negative performance assessments.     (Id. 30.)

III.   First Hearing

           As a result of plaintiff’s poor performance

 evaluations, the DOE submitted that there was just cause for


                                    4
plaintiff’s termination and charged her with incompetence,

insubordination, and neglecting her duties.        (Compl. 19-26.)     A

neutral arbitrator, Melissa H. Biren, was appointed pursuant to

New York Education Law section 3020-a to determine whether

plaintiff’s conduct warranted disciplinary action (“First

Adjudication”).     (Id. 17.)   Hearing Officer Biren convened

twelve hearings in the First Adjudication from 2009 to 2010,

including an evidentiary hearing and closing arguments.         (Id.

17-18.)    Plaintiff was represented by counsel and had the

opportunity to adduce evidence, make arguments, and challenge

the fairness of the proceedings.       (Id.)

           In July 2010, Hearing Officer Biren learned that

plaintiff had been terminated, effective July 1, 2010.          (Id.

18.)   The basis for plaintiff’s termination, however, apparently

did not relate to the underlying charges.        Rather, plaintiff was

terminated because her New York State Teaching Certificate

expired.    (Id.)   Hearing Officer Biren held her decision in

abeyance until the plaintiff obtained her license and sought

reinstatement as a teacher.     (Id.)    On January 24, 2013,

however, the DOE advised Hearing Officer Biren that it sought a

decision in the First Adjudication.      (Id.)    At the time, it was

unclear to Biren whether plaintiff had obtained recertification

of her license and sought reinstatement as a teacher.       (Id. n.1)




                                   5
         Hearing Officer Biren’s decision, issued on May 8,

2013, found there was sufficient cause to terminate plaintiff’s

employment as a DOE teacher (“First Decision”).       (Id. 17-75.)

In the main, Hearing Officer Biren found that plaintiff failed

to provide her students with a meaningful educational

experience, based on ten lessons that were documented as

unsatisfactory, and failed to properly maintain student

assessment portfolios.    (Id. 50-52, 75.)    Hearing Officer Biren

further noted that, based on the record before her, plaintiff

was “resistant to implementing change in teaching pedagogy and

consistently failed to incorporate instructional strategies that

were suggested to improve her lessons.”      (Id. 73.)

         Plaintiff subsequently challenged the First Decision

in New York State Supreme Court pursuant to New York CPLR

Article 75, and contended that the First Decision controverted

principles of fairness.    (Id. 76.)     On August 25, 2014, Justice

Joan A. Madden vacated the First Decision based on Hearing

Officer Biren’s failure to consider certain improvements in

plaintiff’s performance and the overall performance of

plaintiff’s students.     (Id. 94-96.)    Although Justice Madden

sustained Hearing Officer Biren’s findings with respect to the

charges against plaintiff, she remanded the disciplinary

proceeding against plaintiff for imposition of a lesser penalty.

(Id. 106, 118.)


                                  6
IV.   Second Hearing

           Hearing Officer Leah L. Murphy presided over

plaintiff’s disciplinary proceeding on remand (“Second

Adjudication”).   (Compl. 108.)   Plaintiff was represented by

counsel at the Second Adjudication.   On October 26, 2015,

Hearing Officer Murphy issued her decision (“Second Decision”)

and found that plaintiff’s unsatisfactory performance warranted

a two-year suspension (“Second Decision”).    (Id. 108-22.)

Despite plaintiff’s nominal penalty, Hearing Officer Murphy

determined that the sentence would be implemented beginning

September 1, 2011, when plaintiff was re-issued a childhood

education license for grades one through six.   (Id. 111.)     Thus,

Hearing Officer Murphy explained, plaintiff’s penalty was

actually moot because her suspension was deemed served.       (Id.

122-23.)   Hearing Officer Murphy also stipulated that, if

plaintiff obtained her state certification, her return to the

classroom should be accompanied by assignment of a mentor

teacher for the remainder of the 2015-2016 school year to

monitor plaintiff and boost her performance.    (Id. 122.)

           On November 9, 2015, plaintiff challenged the Second

Decision pursuant to CPLR Article 75.    (ECF No. 16-2,

Declaration of Alan R. Mildner, dated March 1, 2019 (“Mildner




                                  7
Decl.”), Exhibit A.)2     On July 12, 2016, Justice Barbara Jaffe of

the New York State Supreme Court affirmed the penalty imposed by

Hearing Officer Murphy.      (ECF No. 16-3, Mildner Decl., Exhibit

B.)   Plaintiff has not been employed by the DOE since her July

1, 2010 termination.      (Compl. 7.)

V.    Subsequent Proceedings

           In April 2012, plaintiff, represented by counsel,

filed a complaint in the New York State Supreme Court, New York

County, alleging that her July 2010 termination for failure to

maintain her teaching license was wrongful and in retaliation

for filing a complaint of corporal punishment against Principal

Avila and Assistant Principal Webber-Bey.         (ECF No. 16-4,

Mildner Decl., Exhibit C (“State Court Compl.”.)           On December 4,

2012, Justice Jaffe dismissed plaintiff’s complaint for failure

to file a timely Notice of Claim, as required by New York

Education Law section 3813.       (ECF No. 16-5, Mildner Decl.

Exhibit D (Mendez v. New York City Dep’t of Educ., Index No.

102514/2012).)

VI.   The Motion

           Defendant’s motion is straightforward.          First,

defendant asserts that plaintiff’s Sixth and Eighth Amendment



2     The summary order dismissing plaintiff’s petition to vacate or modify
the Second Decision refers to Article 78, but the court assumes plaintiff
proceeded pursuant to Article 75. See NY CPLR § 7511 (setting forth grounds
to modify or vacate an arbitration award).


                                     8
claims arising from her July 1, 2010 termination are time-barred

under the applicable three-year statute of limitations.             (Mot.

6.)   Plaintiff’s allegation that the DOE allowed Principal Avila

to commit crimes against and harass her also falls outside the

limitations period because there is no allegation that plaintiff

ever interacted with Avila after he testified in 2009 at the

First Adjudication.      (Id.)   Defendant also points out that there

is no indication the “derogatory” statement in plaintiff’s

NYCAPS profile regarding her “active problem code” was placed

there within the limitations period.         (Id.)    Second, defendant

contends that even if plaintiff’s action had been timely,

plaintiff’s Constitutional claims fail because the Sixth and

Eighth Amendment’s protections do not extend to civil

proceedings, and there is no allegation that the DOE subjected

plaintiff to a criminal prosecution or otherwise accused her of

committing a crime.      (Id. 6-9.)

             Plaintiff’s opposition counters with various

arguments.     First, plaintiff insists that she pursued her claims

as early as 2010 but the first three attorneys she retained or

attempted to retain dropped her case for one reason or another.

(Opp. 4.)3    Plaintiff maintains she pursued her rights in state

court as well, but she had the misfortune of having her case


3     Citations to the opposition, like the complaint, track the pagination
of the court’s electronic filing system.



                                      9
assigned to Justice Jaffe, whom plaintiff claims was conflicted

because her husband “does business with the DOE.”    (Id.)

Second, plaintiff insists she was accused of stealing from

taxpayers, thereby invoking the Sixth Amendment’s protections

for criminal prosecutions.   (Id.)

         Third, plaintiff claims her Sixth Amendment rights

were violated because the DOE paid the arbitrators who

officiated her disciplinary hearings.   (Id. 4-5.)    She later

clarifies that arbitrators are typically paid by the DOE and the

plaintiff’s union, the United Federation of Teachers (“UFT”),

but in her case, the only payments came from the DOE because

plaintiff ceased paying her UFT dues.   (Id. 5.)    She further

avers that she did not have legal representation at her

disciplinary trials, but does not square this claim with the

disciplinary hearing records themselves, which clearly reflect

that she was represented by counsel for all proceedings before

Hearing Officers Biren and Murphy. (See Compl. 17-18 (reflecting

that UFT counsel represented plaintiff at First Adjudication);

id. 78 (Justice Madden noting that plaintiff was represented by

counsel at First Adjudication); id. 108 (reflecting that

Frederic H. Araron, Esq., represented plaintiff at Second

Adjudication).)   Plaintiff also claims she suffered humiliation

for two years and eight months while she was assigned to the




                                10
“Rubber Room.”     (Id. 5.)4    This, she believes, was “cruel and

unusual punishment.”      (Id.)

           Fourth, plaintiff asserts that the DOE violated the

Eighth Amendment by fining her $145,000, the equivalent of two

years’ salary, while other teachers in the “Rubber Room” were

penalized a mere $5,000.       (Id.)    Plaintiff also believes that

the DOE “placed a derogatory problem code” in her records to

keep her from getting a job.        (Opp. 6.)    Not only was

plaintiff’s punishment unfair, but she contends it was more

extensive than punishments doled out to other teachers for far

more severe infractions.       (Id.)    For example, plaintiff notes

that one PS/IS 328 teacher was transferred to another school

after he was accused of molesting a student, but no derogatory

message was placed in his file.         (Id.)

           The plaintiff’s opposition also raises, for the first

time, a claim under the Fifth Amendment asserting that the DOE

fired plaintiff in 2013 “for the second time . . . .”             (Id.)

Plaintiff’s opposition also raises a First Amendment argument.

(Id. (“Amendment I was also violated by Avila and DOE (exhibit

15).”).)   Exhibit 15 to plaintiff’s opposition is a memorandum

from Principal Avila, dated January 21, 2005, instructing all

PS/IS 328 staff that “[u]nder no circumstances are staff members


4     Defendant explains that the “rubber room” likely refers to plaintiff’s
assignment, during the pendency of her disciplinary proceedings, to a
position that did not involve interaction with students. (Mot. 6.)


                                       11
to contact a student’s parent or guardian without the prior

approval of a supervisor.”      (Opp. 138 (emphasis in original).)

                            LEGAL STANDARD

          In reviewing the complaint, the court is mindful that

plaintiff is proceeding pro se and that her pleading should be

held “to less stringent standards than formal pleadings drafted

by lawyers.”   Hughes v. Rowe, 449 U.S. 5, 9 (1980); accord

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009).     To survive a motion to dismiss

under Rule 12(b)(6), however, plaintiff must still plead facts

that, if accepted as true, “state a claim to relief that is

plausible on its face.”     Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007).   A complaint is facially plausible when the

“plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.”    Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).   A complaint need not contain detailed factual

allegations, but must contain more than mere “labels and

conclusions,” or a “formulaic recitation of the elements of a

cause of action,” or “naked assertions” devoid of “further

factual enhancement.”     Id.   For motions under Rule 12(b)(6), the

court assumes the truth of all well-pleaded facts asserted in

the complaint and draws all reasonable inferences from those

facts in favor of the plaintiff.        Cohen v. Rosicki, Rosicki &


                                   12
Assocs., P.C., 897 F.3d 75, 78 n.1 (2d Cir. 2018) (citing

Hutchison v. Deutsche Bank Sec., Inc., 647 F.3d 479, 481 (2d

Cir. 2011)).   In addition, the court considers written

attachments to the complaint, as well as any statements or

documents incorporated by reference.       Id.

         Where the complaint cites or quotes from excerpts of a

document, the court may consider other parts of the same

document submitted by the parties on a motion to dismiss. 131

Main St. Assocs. v. Manko, 897 F. Supp. 1507, 1532 n. 23

(S.D.N.Y. 1995).    If “the documents contradict the allegations

of a plaintiff's complaint, the documents control and the

[c]ourt need not accept as true the allegations in the

complaint.”    2002 Lawrence R. Buchalter Alaska Tr. v.

Philadelphia Fin. Life Assurance Co., 96 F. Supp. 3d 182, 199

(S.D.N.Y. 2015) (quoting Bill Diodato Photography LLC v. Avon

Prods., Inc., No. 12–CV–847, 2012 WL 4335164, at *3 (S.D.N.Y.

Sept. 21, 2012)) (citing authorities).

                              DISCUSSION

I.   Statute of Limitations

         Though plaintiff does not expressly invoke 42 U.S.C. §

1983, she claims that the DOE, a state actor, injured her by

violating her federal constitutional rights.     See Blackson v.

City of New York, No. 14 Civ. 462 (VEC), 2014 WL 6772256, at *2

(S.D.N.Y. Dec. 2, 2014) (citing McKithen v. Brown, 481 F.3d 89,


                                 13
99 (2d Cir. 2007)); see also Ciambriello v. Cty. of Nassau, 292

F.3d 307, 323 (2d Cir. 2002) (“In order to state a claim under §

1983, a plaintiff must allege that he was injured by either a

state actor or a private party acting under color of state

law.”).   In other words, plaintiff asserts a claim under 42

U.S.C. § 1983 based on the DOE’s alleged violations of her Sixth

and Eighth Amendment rights.

          “Section 1983 does not provide a specific statute of

limitations.   Thus, courts apply the statute of limitations for

personal injury actions under state law.”     Hogan v. Fischer, 738

F.3d 509, 517 (2d Cir. 2013) (citing Owens v. Okure, 488 U.S.

235, 249-51 (1989)); Pearl v. City of Long Beach, 296 F.3d 76,

79 (2d Cir. 2002)).   In New York, personal injury actions are

subject to a three-year statute of limitations.    NY CPLR §

214(5); see Pearl, 296 F.3d at 79.   The limitations period

begins to run when: (1) the plaintiff knows or has reason to

know of the injuries caused by an individual defendant, see

Singleton v. City of New York, 632 F.2d 185, 191 (2d Cir. 1980),

cert. denied, 450 U.S. 920 (1981); or (2) the plaintiff knows or

has reason to know that a municipal defendant has an

unconstitutional “policy or custom,” see Pinaud v. County of

Suffolk, 52 F.3d 1139, 1157 (2d Cir. 1995).    Only the first

ground for accrual will be considered because the complaint does




                                14
not allege that the DOE maintained any policy or custom relevant

to the purported Sixth and Eighth Amendment violations.

            “Granting a motion to dismiss on the basis of a

lapsed limitations period is proper when it is clear on the face

of the complaint that a claim is untimely.”           Wallace Wood

Properties, LLC v. Wood, 669 F. App'x 33, 34 (2d Cir. 2016), as

amended (Nov. 17, 2016).       Plaintiff filed her complaint on

October 18, 2018.     Plaintiff is time-barred from asserting

claims arising prior to October 18, 2015, including her July 1,

2010 termination, the First Decision issued on May 8, 2013, and

the alleged crimes and harassment committed against her by

Principal Avila, none of which is alleged to have taken place on

or after October 18, 2015.

            The court also discerns no basis for equitable

tolling.5   The doctrine of equitable tolling can apply in the

context of § 1983 claims, see Covington v. N.Y.C. Police Dep't.,

471 Fed. Appx. 28, 29 (2d Cir. 2012), but it is appropriate only

“in rare and exceptional circumstances in which a party is

prevented in some extraordinary way from exercising his

rights.”    Zerilli–Edelglass v. N.Y. Transit Auth., 333 F.3d 74,


5     “The Supreme Court has instructed that in section 1983 actions, we
borrow not only a state's limitations period but also its ‘tolling rules . .
. . ’” Pearl, 296 F.3d at 80 (quoting Bd. of Regents v. Tomanio, 446 U.S.
478, 484–86 (1980)). “New York courts have adopted the same equitable
tolling doctrine that exists under federal law.” Ellis v. Wilkinson, 81 F.
Supp. 3d 229, 235 (E.D.N.Y. 2015) (citations omitted).



                                     15
80 (2d Cir. 2003) (citations and quotations omitted).    A

plaintiff arguing that equitable tolling is justified “must show

that extraordinary circumstances prevented him from filing his

petition on time, and he must have acted with reasonable

diligence throughout the period he seeks to toll.”    Baldayaque

v. United States, 338 F.3d 145, 150 (2d Cir. 2003) (citations

omitted).   Plaintiff here alleges no such thing.   Though

plaintiff excuses her tardily-filed claims by pointing to the

failures or lapses of her counsel, she does not allude to any

egregious acts by her attorneys that prevented a timely filing.

Id. at 152-53.   Plaintiff’s baseless aspersion against Justice

Jaffe, who dismissed plaintiff’s State Court Complaint, is also

unavailing.   The State Court Complaint asserted claims for

wrongful termination and retaliation, not violations of the

Sixth and Eighth Amendment.   (State Court Compl. ¶¶ 17-33.)

Even if Justice Jaffe was conflicted, plaintiff cannot seek to

toll claims that she did not even pursue in New York State

Supreme Court.

            On the other hand, it is not clear to the court when

the purported “derogatory” message stating that plaintiff had

“an active problem code” first appeared on her NYCAPS profile.

See Wood, 669 F. App'x at 34.    In addition, the Second Decision

was issued on October 26, 2015, within the applicable

limitations period.    Accordingly, any claims based on Hearing


                                 16
Officer Murphy’s imposition of a two-year suspension, or

plaintiff’s “active problem code” status on NYCAPS, are not

time-barred at the motion to dismiss stage.   As discussed below,

however, these allegations nonetheless fail to state a claim.

II.   Eighth Amendment Claim

          The Eighth Amendment to the United States Constitution

states: “Excessive bail shall not be required, nor excessive

fines imposed, nor cruel and unusual punishments inflicted.”

U.S. Const. amend. VIII.   The Supreme Court has noted that the

Cruel and Unusual Punishments Clause of the Eighth Amendment was

designed to protect those convicted of crime, Ingraham v.

Wright, 430 U.S. 651, 97 S. Ct. 1401, 51 L. Ed. 2d 711 (1977),

and is inapplicable in the context of plaintiff’s allegations.

See McTate v. Ayotte, No. 17-CV-9412 (CM), 2018 U.S. Dist. LEXIS

103428, at *4 (S.D.N.Y. June 19, 2018).   Plaintiff cannot state

a claim for violation of the Cruel and Unusual Punishments

Clause because she was not convicted of a crime.   Thus, her

“active problem code” status on NYCAPS, Principal Avila’s

purported remarks to her, and her assignment to the “Rubber

Room,” all of which plaintiff asserts constitute cruel and

unusual punishment, do not support a claim under the Eighth

Amendment.

          Plaintiff also asserts in her opposition, though not

her complaint, that the DOE violated the Eighth Amendment’s


                                17
Excessive Fines Clause by “fining” her $145,000, or the

equivalent of two years’ salary.          (Opp. 5.)   The Excessive Fines

Clause, unlike the Cruel and Unusual Punishments Clause, applies

to civil proceedings and “‘limits the government's power to

extract payments, whether in cash or in kind, as punishment for

some offense.’”     von Hofe v. United States, 492 F.3d 175, 178

(2d Cir. 2007) (quoting Austin v. United States, 509 U.S. 602,

609-10 (1993)).     A fine refers to “a payment to a sovereign as

punishment for some offense.”       Id. at 182-83 (Browning–Ferris

Indus. of Vt., Inc. v. Kelco Disposal, Inc., 492 U.S. 257, 265

(1989)).   “The form of the fine is irrelevant and may be a

payment in kind, i.e., a forfeiture, or a payment in cash.”             Id.

at 182.6   The Second Circuit has adopted a two-step inquiry to

decide “whether a financial penalty is excessive under the

Eighth Amendment.”     United States v. Viloski, 814 F.3d 104, 108

(2d Cir. 2016) (citing United States v. Bajakajian, 524 U.S. 321

(1998)).   First, a court must consider whether the payment or

forfeiture at issue constitutes a “fine,” meaning that it is

punitive in nature and not “purely ‘remedial.’”           Id. at 109.

Second, a court weighs four factors to determine whether the

fine is “grossly disproportional” to the underlying offense.



6     In Timbs v. Indiana, the Supreme Court held that the Fourteenth
Amendment incorporates the Eighth Amendment's prohibition against excessive
fines and that it therefore applies to the states. 139 S. Ct. 682, 689, 203
L.Ed.2d 11 (2019).


                                     18
Id. at 110.   Ultimately, whether a fine is excessive “involves

solely a proportionality determination.”     Id. at 111 (emphasis

in original).

          The court need not assess whether or not plaintiff’s

alleged fine was excessive because plaintiff fails to allege

that she was subject to any fine in the first place.

Plaintiff’s claim that she was fined is utterly contradicted by

the documents appended to the complaint, see 2002 Lawrence R.

Buchalter Alaska Tr., 96 F. Supp. 3d at 199, including the First

and Second Decisions.   Neither hearing officer imposed a fine as

a condition of plaintiff’s discipline.     Defendant deduces, and

the court agrees, that plaintiff has contorted Hearing Officer

Murphy’s imposition of a two-year suspension without pay into a

fine.   The court is unaware of any case in which a suspension

without pay was construed as a fine, much less deemed a

violation of the Excessive Fines Clause.     Plaintiff’s two-year

suspension may have temporarily revoked her ability to teach in

the classroom and thereby collect a paycheck for her services,

but Hearing Officers Biren and Murphy did not compel plaintiff

to pay or relinquish money or property of any kind or in any

form.   Thus, there was no extraction of payment from plaintiff

to the DOE or the City of New York, which is the essence of a

fine.   von Hofe, 492 F.3d at 183-83.    Plaintiff’s alleged

punishment, therefore, cannot be reasonably construed as a


                                19
 “fine,” thus removing her two-year suspension from the ambit of

 the Excessive Fines Clause.7       Plaintiff’s Eighth Amendment claim

 must be dismissed.

III.   Sixth Amendment Claim

            Plaintiff’s Sixth Amendment claim is not easily

 deciphered, but it appears premised on the assertion that

 Hearing Officers Biren and Murphy were biased because they were

 paid by the DOE, that plaintiff did not have legal

 representation at her disciplinary hearings, and that she spent

 over two years in the “Rubber Room.”         The court construes these

 allegations, all raised for the first time in her opposition, as

 invoking plaintiff’s Sixth Amendment rights to a speedy trial by

 an impartial jury and her right to counsel.

            Plaintiff fails to state a claim for violation of the

 Sixth Amendment because she was not subject to a criminal

 prosecution.    The Sixth Amendment of the United States

 Constitution provides:

            In all criminal prosecutions, the accused shall enjoy
            the right to a speedy and public trial, by an impartial
            jury of the State and district wherein the crime shall
            have been committed, which district shall have been
            previously ascertained by law, and to be informed of the

 7     Even if plaintiff’s suspension without pay was found violative of the
 Excessive Fines Clause, her claim would be time-barred. Hearing Officer
 Murphy explained in the Second Decision that, despite imposing a two-year
 suspension, the penalty was imposed retroactively as of September 2011, when
 plaintiff’s teaching license was restored, and thus deemed served. (Compl.
 122.) In other words, plaintiff’s DOE-mandated suspension ended in September
 2013, more than three years before plaintiff commenced this action. Any
 claims arising from that suspension are beyond the applicable limitations
 period.


                                      20
          nature and cause of the accusation; to be confronted
          with the witnesses against him; to have compulsory
          process for obtaining witnesses in his favor, and to
          have the Assistance of Counsel for his defence.

U.S. Const. amend. VI (emphasis added).      The Supreme Court has

held that “[t]he protections provided by the Sixth Amendment are

explicitly confined to criminal prosecutions.”      Austin v. United

States, 509 U.S. 602, 608 (1993) (citation and internal

quotation marks omitted).    Though the First and Second

Adjudications were clearly not criminal prosecutions, plaintiff

argues they were akin to criminal proceedings because she was

accused of “stealing from tax payers,” and therefore the Sixth

Amendment’s protections attached.      (Opp. 4.)   No such accusation

appears in the DOE’s charges and specifications against

plaintiff, and the complaint does not allege that plaintiff was

charged with criminal tax fraud or tax evasion, or any other

criminal statute.     Accordingly, plaintiff’s Sixth Amendment

claim is dismissed.

IV.   Unpled Claims

          Plaintiff asserted two additional causes of action for

the first time in her opposition.      Although a plaintiff may not

assert new claims in opposition to a motion to dismiss, Ward v.

Andrews McMeel Pub., LLC, 963 F. Supp. 2d 222, 231 (S.D.N.Y.

2013), the court nonetheless addresses those claims.       First,

plaintiff alleges that the DOE violated her Fifth Amendment



                                  21
rights when it terminated her for the “second time” in 2013.

The court believes plaintiff is referring to the Fifth

Amendment’s Double Jeopardy Clause.      The Fifth Amendment to the

United States Constitution provides that “[n]o person shall . .

. be subject for the same offence to be twice put in jeopardy of

life or limb.”   U.S. Const. amend. V.    “Jeopardy” refers to the

“risk that is traditionally associated with a criminal

prosecution.”    Breed v. Jones, 421 U.S. 519, 528 (1975).    The

Double Jeopardy Clause thus only applies to proceedings that are

“essentially criminal” in nature.     See id.   The court is unaware

of any case in which administrative disciplinary proceedings,

such as the First and Second Adjudications, were considered

“essentially criminal.”    Indeed, the Supreme Court has held that

even prison disciplinary proceedings are not “essentially

criminal” for Double Jeopardy purposes.     Knight v. Semple, No.

3:18-CV-703 (SRU), 2018 WL 4623030, at *3 (D. Conn. Sept. 26,

2018) (citing Wolff v. McDonnell, 418 U.S. 539, 555-56 (1974)).

Because plaintiff’s disciplinary proceedings were not

“essentially criminal” in nature, plaintiff’s Fifth Amendment

claim is dismissed.

         Plaintiff also raises a First Amendment claim based on

Principal Avila’s 2005 memorandum instructing PS/IS 328’s

teachers not to contact their students’ parents or guardians

without the prior approval of a supervisor.     This claim runs


                                 22
afoul of § 1983’s three-year limitations period and plaintiff

does not allege any instance in which her speech was chilled

after the 2005 memorandum was issued.     Plaintiff’s First

Amendment claim is time-barred, and therefore, dismissed.

                             CONCLUSION

            For the foregoing reasons, defendant’s motion to

dismiss is GRANTED and plaintiff’s complaint is DISMISSED in its

entirety.   The court construes plaintiff’s complaint as

asserting violations of the Sixth and Eighth Amendments to the

United Statutes Constitution pursuant to 42 U.S.C. § 1983.

Plaintiff’s claims are time-barred pursuant to § 1983’s three-

year statute of limitations, except for plaintiff’s Sixth and

Eighth Amendment claims arising from Hearing Officer Murphy’s

October 26, 2015 decision and the “derogatory message” placed on

defendant’s NYCAPS profile page.      Though not time-barred,

plaintiff’s claim under the Eighth Amendment’s Cruel and Unusual

Punishments Clause is dismissed because plaintiff does not

allege that she was subject to a criminal conviction, and her

claim under the Excessive Fines Clause is dismissed because she

fails to plausibly allege that she was fined.     Plaintiff’s claim

that her Sixth Amendment rights were violated also fails because

the First and Second Adjudications were not criminal

prosecutions.   In addition, plaintiff’s unpled claims raised in

her opposition are dismissed.   Plaintiff’s First Amendment claim


                                 23
is time-barred and she cannot assert a claim pursuant to the

Fifth Amendment’s Double Jeopardy Clause because plaintiff’s

disciplinary trial was not a criminal proceeding.

         Given plaintiff’s pro se status, however, the court

will permit her leave to replead, as it does not find that

amendment for her timely claims would be futile. If plaintiff

elects to file an amended complaint, she must provide facts

pertinent only to her timely claims regarding Hearing Officer

Murphy’s imposition of a two-year suspension, and, the possibly

timely claim regarding the “active problem code” for plaintiff’s

NYCAPS status.   Plaintiff cannot rely on generalized allegations

of constitutional violations.   Should plaintiff file an amended

complaint, it must be filed within 30 days from the date of this

Order, and must be captioned “AMENDED COMPLAINT.”

         Plaintiff is advised that an amended complaint does

not simply add to the first complaint and, if filed, will

completely replace her original complaint.   Therefore, plaintiff

must include in the amended complaint all the necessary and

relevant information that was contained in the original

complaint, except for claims that are time-barred.   If plaintiff

fails to file an amended complaint within the time allowed,

judgment dismissing this action shall enter for the reasons set

forth herein.




                                24
          Defendant is directed to serve a copy of this

Memorandum and Order on plaintiff at her address of record and

note service on the docket.

SO ORDERED.

Dated:   March 4, 2020
         Brooklyn, New York
                                              /s/
                                    Kiyo A. Matsumoto
                                    United States District Judge




                               25
